Citation Nr: 0324825	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  99-21 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder, with radiculopathy, degenerative disc disease, and 
bilateral shoulder pain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and two relatives





ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to March 
1976.

In a February 1999 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
denied service connection for a thoracic spine disorder and 
cervical spine disorder, with radiculopathy, degenerative 
disc disease, and bilateral shoulder pain.  

In April 1999, the veteran presented testimony before a 
Hearing Officer at the RO.  A transcript of that hearing was 
prepared and associated with the claims folder.  During that 
stage of the appeal, the RO issued a Statement of the Case 
(SOC) in October 1999.  Thereafter, the veteran perfected his 
appeal.  

In March 2000, the veteran presented testimony at a personal 
hearing, via videoconference, before the undersigned Veterans 
Law Judge regarding entitlement to service connection for a 
thoracic spine disorder and cervical spine disorder, with 
radiculopathy, degenerative disc disease, and bilateral 
shoulder pain.  A transcript of that hearing was prepared and 
associated with the claims folder.

Thereafter, in a May 2002 decision, the Board denied 
entitlement to service connection for a thoracic spine 
disorder and cervical spine disorder, with radiculopathy, 
degenerative disc disease, and bilateral shoulder pain.  The 
veteran subsequently filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court). 


While the case was pending at the Court, the Secretary of the 
Department of Veterans Affairs (Secretary) filed a motion, 
requesting that the Court vacate the May 2002 decision and 
remand for further development and readjudication.  

In a May 2003 Order, the Court granted the Secretary's 
motion, vacated the Board's May 2002 decision, and remanded 
the matter to the Board for compliance with directives that 
were specified in the Secretary's motion.  

The case was subsequently returned to the Board for further 
appellate review, consistent with the decision and order of 
the Court.


REMAND

As discussed in the Introduction, the claim was denied by the 
Board in a May 2002 decision.  The veteran subsequently 
appealed that decision, and, in May 2003, the Court granted 
the Secretary's motion to vacate the Board's decision and to 
remand the matter for readjudication. 

Specifically, the Court remanded the case for compliance with 
the notice provisions of Veterans Claims Assistance Act of 
2000 (VCAA), signed into law on November 9, 2000, and since 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  

It was determined in the Secretary's motion that the Board 
had failed to ensure that VA had complied with the 
requirement by the VCAA that the appellant be advised as to 
what evidence was necessary to substantiate his claim, and as 
to his and VA's responsibilities under that law.  
Accordingly, the Secretary's motion concluded that a remand 
was necessary so that the Board could ensure that the 
notification and assistance requirements of the VCAA were 
fully complied with.

In view of the foregoing, the Board finds that this case must 
be remanded to the RO in order to ensure compliance with the 
assistance and notification provisions of the VCAA.  In 
particular, the Board finds that the RO should advise the 
appellant as to what evidence was necessary to substantiate 
his claim, and as to his and VA's responsibilities under the 
VCAA.  

In accordance with the Court directives discussed above, this 
case is remanded for the following actions:

1.  The veteran should be contacted and 
invited to submit any additional 
evidence he may have in support of his 
claims.

2.  The RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West 2002)) is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

3.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
service connection for a thoracic 
disorder and cervical spine disorder, 
with radiculopathy, degenerative disc 
disease, and bilateral shoulder pain.  If 
the benefits sought on appeal remain 
denied, the RO should issue a 
Supplemental Statement of the Case, and 
the appellant should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




